Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims:

Claims 1-20 and 23  are Cancelled. 
Claims 21,22,24,25,26,27,28,29,30 and 31  are Allowable.



Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.


Regarding Claim 21, An optical line terminal (OLT) comprising: a processor configured to generate a serial number (SN) grant comprising an allocation structure, the allocation structure comprises an allocation identifier (Alloc-ID) equal to 1020 to indicate a 50 gigabits per second (Gbit/s) upstream line rate for an optical network unit (ONU), equal to 1021 to indicate a 25 Gbit/s upstream line rate for the ONU, or equal to 1023 to indicate the 50 Gbit/s upstream line rate or the 25 Gbit/s upstream line rate; and a transmitter coupled to the processor and configured to transmit the SN grant to the ONU.


Regarding Claim 24, A method implemented by an optical line terminal (OLT), the method comprising: generating a serial number (SN) grant comprising an allocation structure, the allocation structure comprises an allocation identifier (Alloc-ID) equal to 1020 to indicate a 50 gigabits per second (Gbit/s) upstream line rate for an optical network unit (ONU), equal to 1021 to indicate a 25 Gbit/s upstream line rate for the ONU, or equal to 1023 to indicate the 50 Gbit/s upstream line rate or the 25 Gbit/s upstream line rate for the ONU; and transmitting the SN grant to the ONU.

Regarding Claim 26, A computer program product comprising instructions that are stored on a computer- readable medium and that, when executed by a processor, cause an optical line terminal (OLT) to: generate a serial number (SN) grant comprising an allocation structure, the allocation structure comprises an allocation identifier (Alloc-ID) equal to 1020 to indicate a 50 gigabits per second (Gbit/s) upstream line rate for an optical network unit (ONU), equal to 1021 to indicate a 25 Gbit/s upstream line rate for the ONU, or equal to 1023 to indicate the 50 Gbit/s upstream line rate or the 25 Gbit/s upstream line rate; and transmit the SN grant to the ONU.

Regarding Claim 28, An optical network unit (ONU) comprising: a receiver configured to receive a serial number (SN) grant from an optical line terminal (OLT), the SN grant comprises an allocation structure, the allocation structure comprises an allocation identifier (Alloc-ID) equal to 1020 to indicate a 50 gigabits per second (Gbit/s) upstream line rate for the ONU, equal to 1021 to indicate a 25 Gbit/s upstream line rate for the ONU, or equal to 1023 to indicate the 50 Gbit/s upstream line rate or the 25 Gbit/s upstream line rate; and a processor coupled to the receiver and configured to process the SN grant.

Regarding Claim 30, A method implemented by an optical network unit (ONU), the method comprising: receiving a serial number (SN) grant from an optical line terminal (OLT), the SN grant comprises an allocation structure, the allocation structure comprises an allocation identifier (Alloc- ID) equal to 1020 to indicate a 50 gigabits per second (Gbit/s) upstream line rate for the ONU, equal to 1021 to indicate a 25 Gbit/s upstream line rate for the ONU, or equal to 1023 to indicate the 50 Gbit/s upstream line rate or the 25 Gbit/s upstream line rate; and processing the SN grant.

 Regarding Claim 21: Claim 21 is    allowable over prior art since the limitation underlined above is not taught  as mentioned within the claim  “an allocation structure, the allocation structure comprises an allocation identifier (Alloc-ID) equal to 1020 to indicate a 50 gigabits per second (G) upstream line rate for an optical network unit (ONU), equal to 1021 to indicate a 25 G upstream line rate for the ONU, or equal to 1023 to indicate a 10 G upstream line rate for the ONU; and a transmitter coupled to the processor and configured to transmit the SN grant to the ONU.”

Regarding Claim 24: Claim 24 is    allowable over prior art since the limitation underlined above is not taught  as mentioned within the claim “an allocation structure, the allocation structure comprises an allocation identifier (Alloc-ID) equal to 1020 to indicate a 50 gigabits per second (Gbit/s) upstream line rate for an optical network unit (ONU), equal to 1021 to indicate a 25 Gbit/s upstream line rate for the ONU, or equal to 1023 to indicate the 50 Gbit/s upstream line rate or the 25 Gbit/s upstream line rate for the ONU; and transmitting the SN grant to the ONU.”

Regarding Claim 26: Claim 26 is    allowable over prior art since the limitation underlined above is not taught  as mentioned within the claim “an allocation structure, the allocation structure comprises an allocation identifier (Alloc-ID) equal to 1020 to indicate a 50 gigabits per second (Gbit/s) upstream line rate for an optical network unit (ONU), equal to 1021 to indicate a 25 Gbit/s upstream line rate for the ONU, or equal to 1023 to indicate the 50 Gbit/s upstream line rate or the 25 Gbit/s upstream line rate; and transmit the SN grant to the ONU.”

Regarding Claim 28: Claim 28 is    allowable over prior art since the limitation underlined above is not taught  as mentioned within the claim “an allocation structure ,the allocation structure comprises an allocation identifier (Alloc-ID) equal to 1020 to indicate a 50 gigabits per second (Gbit/s) upstream line rate for the ONU, equal to 1021 to indicate a 25 Gbit/s upstream line rate for the ONU, or equal to 1023 to indicate the 50 Gbit/s upstream line rate or the 25 Gbit/s upstream line rate; and a processor coupled to the receiver and configured to process the SN grant.”


Regarding Claim 30: Claim 30 is    allowable over prior art since the limitation underlined above is not taught  as mentioned within the claim “an allocation structure, the allocation structure comprises an allocation identifier (Alloc- ID) equal to 1020 to indicate a 50 gigabits per second (Gbit/s) upstream line rate for the ONU, equal to 1021 to indicate a 25 Gbit/s upstream line rate for the ONU, or equal to 1023 to indicate the 50 Gbit/s upstream line rate or the 25 Gbit/s upstream line rate; and processing the SN grant.”

Conclusion


2. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.


/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637